U Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

(Previous) DETAILED ACTION
 Response to Amendment
	This is in response to the Amendment filed 19 July 2022.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-30 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181491) in view of CN108346836 (hereafter CN ‘836).
Claim 1:	Park et al. disclose a method of forming an electrochemical cell (paragraph [0004] – In certain embodiments, a method of forming an electrochemical cell is provided), the method comprising: a first electrode and a second electrode (paragraph [0004] – The electrochemical cell can include a first electrode and a second electrode), wherein at least the first electrode comprises at least about 20 % to about 99 % by weight of silicon )paragraph [0004] – At least the first electrode can include at least about 20 % to about 99 % by weight of silicon); a separator between the first electrode and the second electrode (paragraph [0004] – The electrochemical cell can also include a separator between the first electrode and the second electrode); and an electrolyte in contact with the first electrode, the second electrode, and the separator (paragraph [0004] – The electrochemical cell can include an electrolyte in contact with the first electrode, the second electrode, and the separator), wherein the electrochemical cell has a rated capacity of 1C (paragraph [0004] – The method can include providing an electrochemical cell having a rated capacity at 1C); and providing a formation charge current at a first rate (paragraph [0004] – The method can include providing an electrochemical cell having a rated capacity at 1C, and providing a formation charge current at greater than about 1C.
Park et al. do not disclose a method wherein the formation charge current is provided at a first rate of constant current and at a second rate of constant current to the electrochemical cell, wherein the first rate is in a range from about C/100 to about C/10 and the second rate is greater than about C/10.
However, Park et al., in paragraphs [0020]-[0029], disclose “…the formation charge current can be provided at greater than about 1 C (e.g., greater than about 1.2 C, greater than about 1.5 C, greater than about 1.7 C, etc.) to the electrochemical cell.  In some embodiments, the formation charge current can be provided at between about 1 C to about 20 C. For example, the formation charge current can be provided at any charge rate within this range (e.g., about 1 C, about 1.2 C, about 1.5 C, about 1.7 C, about 2 C, about 2.5 C, about 3 C, about 3.5 C, about 4 C, about 4.5 C, about 5 C, about 7 C, about 10 C, about 12 C, about 15 C, about 17 C, about 20 C, etc.), or any range within this range such as any range formed by the example values (e.g., about 1.2 C to about 20 C, about 1.5 C to about 20 C, about 1.7 C to about 20 C, about 2 C to about 20 C, about 1.5 C to about 15 C, about 2 C to about 15 C, about 1.5 C to about 10 C, about 2 C to about 10 C, etc.).  Other examples are possible.  In some instances, the formation charge current can be substantially constant.  In some such 
instances, the formation charge current can be substantially constant for a certain period of time followed by a taper charge to a lower rate, for example, as under a constant current, constant voltage procedure.  In some cases, the formation charge current may vary” (paragraph [0027]).
	Park et al. further disclose in paragraph [0028], “the formation charge current can be provided to the electrochemical cell with substantially no lithium plating and/or other undesired side reactions during formation.  Because the silicon-dominant electrodes can accept relatively high charge rates, formation can be performed in a fraction of time compared to conventional manufacturing.  In some 
embodiments, the formation charge current can be provided for only about 3 minutes to about 60 minutes (e.g., compared to about 360 minutes for conventional manufacturing).  For example, the amount of time the formation charge current is provided can be any amount of time within this range (e.g., about 3 minutes, about 3.5 minutes, about 4 minutes, about 4.5 minutes, about 5 minutes, about 10 minutes, about 15 minutes, about 20 minutes, about 25 minutes, about 30 minutes, about 35 minutes, about 40 minutes, about 45 minutes, about 60 minutes, etc.), or any range within this range such as any range formed by the example values (e.g., about 3 minutes to about 50 minutes, about 3 minutes to about 45 5 minutes, about 3 minutes to about 30 minutes, about 3 minutes to about 20 minutes, about 3 minutes to about 10 minutes, about 5 minutes to about 50 minutes, about 5 minutes to about 45 minutes, about 5 minutes to about 30 minutes, about 5 minutes to about 20 minutes, about 5 minutes to about 10 minutes, etc.).  The whole formation process, which may 
typically include additional steps such as rests, aging at temperature, or discharge, may be completed in about 10 minutes to about 120 minutes (compared to about 15 hours to about 60 hours for conventional manufacturing).  Other examples are possible. 
	Park et al. do not disclose provided the formation charge current at a first rate of constant current for a first amount of time; and providing the formation charge current at a second rate of constant current for a second amount of time.
	CN ‘836 discloses a method of forming an electrochemical cell, wherein the method comprises provided a formation charge current at a first rate of constant current for a first amount of time (see e.g., the abstract which discloses performing constant current charging on the battery at the first pre-charging current, and maintaining constant current charging or the first preset time); and providing the formation charge current at a second rate of constant current for a second amount of time (see e.g., the abstract which discloses performing constant current charging on the battery at the second pre-charging current, and maintaining constant current charging for the second preset time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park et al. in light of the teaching of CN ‘836.
	Further, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the rates at which the formation charge current is provided by routine experimentation as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	One having ordinary skill in the art would have been motivated to make the modification to provide a charging method that would have effectively improved the cycle performance of a lithium-ion battery, and greatly increased the number of cycles of the battery (abstract).
Claims 2-4:	The rejection of claims 2-4 is as set forth above in claim 1 wherein the Park et al. combination does not disclose the instantly recited range of the first rate.
	However, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first rate of the Park et al. combination such that the first rate is in a range from about C/80 to about C/10 by routine experimentation as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	One having ordinary skill in the art would have been motivated to make the modification to provide a charging method that would have effectively improved the cycle performance of a lithium-ion battery, and greatly increased the number of cycles of the battery (CN ‘836, abstract).
Claims 5-8:	The rejection of claims 5-8 is as set forth above in claim 1 wherein the Park et al. combination does not disclose the instantly recited second rate.
	However, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first rate of the Park et al. combination such that the first rate is in a range from about C/80 to about C/10 by routine experimentation as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	One having ordinary skill in the art would have been motivated to make the modification to provide a charging method that would have effectively improved the cycle performance of a lithium-ion battery, and greatly increased the number of cycles of the battery (CN ‘836, abstract).
Claim 9-18 and 20-22:	The rejection of claims 9-18 is as set forth above in claim 1 wherein the Park et al. combination does not disclose the instantly recited formation charge current.
	However, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first rate of the Park et al. combination such that the first rate is in a range from about C/80 to about C/10 by routine experimentation as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	One having ordinary skill in the art would have been motivated to make the modification to provide a charging method that would have effectively improved the cycle performance of a lithium-ion battery, and greatly increased the number of cycles of the battery (CN ‘836, abstract).
Claim 19:	The rejection of claims 20 is as set forth above in claim 1 wherein the Park et al. combination does not disclose the instantly recited completion of the entire formation of the cell.
	However, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first rate of the Park et al. combination such that the first rate is in a range from about C/80 to about C/10 by routine experimentation as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	One having ordinary skill in the art would have been motivated to make the modification to provide a charging method that would have effectively improved the cycle performance of a lithium-ion battery, and greatly increased the number of cycles of the battery (CN ‘836, abstract).
Claim 23:	The rejection of claim 23 is as set forth above in claim 1, wherein Park et al. disclose that the first electrode is an anode (paragraph [0007] – In some embodiments, the first electrode can be an anode).
Claim 24:	The rejection of claim 24 is as set forth above in claim 1, wherein Park et al disclose that the first electrode comprises a silicon-dominant electrode (paragraph [0007] – The first electrode can include a silicon-dominant electrode). 
Claim 25:	The rejection of claim 25 is as set forth above in claim 1 wherein Park et al. disclose that the first electrode comprises the silicon at about 30% to about 99% by weight (paragraph 0007]). 
Claim 26:	The rejection of claim 26 is as set forth above in claim 25, wherein Park et al. disclose that the first electrode comprises the silicon at about 40% to about 99% by weight (paragraph [0007]). 
Claim 27:	The rejection of claim 27 is as set forth above in claim 26, wherein Park et al. disclose that the first electrode comprises the silicon at about 50% to about 99% by weight (paragraph [0007]). 
Claim 28:	The rejection of claim 28 is as set forth above in claim 27, wherein Park et al. disclose that the first electrode comprises the silicon at about 60% to about 99% by weight (paragraph [0007]). 
Claim 29:	The rejection of claim 29 is as set forth above in claim 28, wherein Park et al. disclose that the first electrode comprises the silicon at about 70% to about 99% by weight (paragraph [0007]).
Claim 30:	The rejection of claim 30 is as set forth above in claim 29, wherein the first electrode comprises the silicon at about 80% to about 99% by weight (paragraph [0007]).

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729